Citation Nr: 0201048	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to June 1984.  
He had verified active service in the Republic of Vietnam from 
April 1962 to April 1963.  The veteran died in April 1999.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) by the Regional Office (RO) 
in Detroit, Michigan, which denied service connection for the 
cause of the veteran's death.

The appellant requested and was scheduled for a Central Office 
hearing, but in a January 2002 statement, she withdrew her 
request for a hearing.  See 38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary to decide 
the appeal for entitlement to service connection for the cause of 
the veteran's death.

2.  The veteran died in April 1999.  The death certificate 
reflects the immediate cause of death as metastatic lung cancer.

3.  The veteran had active military service in the Republic of 
Vietnam during the Vietnam Era from April 1962 to April 1963.



CONCLUSION OF LAW

Lung cancer, a disability presumptively incurred in or aggravated 
by military service, was the principal cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) and Veterans Education and Benefits Expansion 
Act of 2001 (VEBEA) were enacted and became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Besides 
essentially eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, the VCAA also modified the 
circumstances under which VA's duty to assist a claimant applies, 
and how that duty is to be discharged.  Specifically, it requires 
VA to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a broader 
VA obligation to obtain relevant records and advise a claimant of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion in 
cases where such a procedure is necessary to make a decision on a 
claim.  VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

The VEBEA, in pertinent part, modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).

Where laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process has 
been concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the Secretary 
has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 in the VCAA eliminates the "well-grounded 
claim" requirement of 38 U.S.C.A. § 5107 (West 1991) and the 
provisions of the VEBEA remove the 30-year limitation on 
presumptive service connection for lung cancer for Vietnam Era 
veterans, they are, therefore, applicable law under the holding 
in Karnas.  38 U.S.C.A. § 5107 (West Supp. 2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's cause-of-death claim 
have been properly developed.  Various private medical records 
and physician statements, Social Security Administration records, 
and the veteran's service medical records have been associated 
with the claims file.  The Board further finds that the appellant 
was provided with adequate notice as to evidence needed to 
substantiate her claim, and the RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with the 
claims file.  Thus, no further assistance to the appellant is 
required in order to comply with the duty to assist as mandated 
by the recently enacted VCAA.  38 U.S.C.A. § 5301A (West Supp. 
2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of entitlement to 
service connection for the cause of the veteran's death because 
the RO has complied with the notice provisions of the VCAA.  The 
April 2001 supplemental statement of the case specifically 
notified the appellant of the provisions of the VCAA and the 
requirements needed for entitlement to service connection for the 
cause of the veteran's death.  The appellant was notified that 
there must be evidence which links the fatal disease to a period 
of military service or to an already service-connected 
disability.  All of the relevant evidence of record was 
considered.  Moreover, in light of the decision here, the Board 
finds that there has been no prejudice to the appellant that 
would warrant another remand, her procedural rights have not been 
abridged, and the Board will proceed with appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001). That a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era (from 
January 9, 1962 to May 7, 1975), and has one of the following 
diseases, that disease shall be considered to have been incurred 
in or aggravated by such service, notwithstanding that there is 
no record of evidence of such disease during the period of such 
service.  The diseases are Non-Hodgkin's lymphoma, Hodgkin's 
disease; multiple myeloma; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The diseases 
listed above must become manifest to a degree of 10 percent or 
more at any time after service.  The VEBEA also provides for 
presumptive service connection for chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  Id.

To establish service connection for the cause of the veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of military service or to an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2001); Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  In short, the evidence must show that a 
service-connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected disability 
to be the principal (primary) cause of death, it must singly or 
with some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

Based on the record, the Board concludes that entitlement to 
service connection for the cause of the veteran's death is 
warranted.  The veteran died on April [redacted], 1999, at age 58 years.  
He had verified active service in the Republic of Vietnam from 
April 1962 to April 1963.  During his lifetime, the veteran was 
service connected for various disabilities, including varicose 
veins, hearing loss, external hemorrhoids, and residuals of a 
postoperative toxocara lesion of the left eye and of an excision 
of lipoma from the left arm.  The veteran was diagnosed with lung 
cancer in late 1997, 34 years after the last date on which the 
veteran was exposed to an herbicide agent during active service, 
but he was not service connected for lung cancer.  His death 
certificate listed the immediate, and only, cause of death as 
metastatic lung cancer.  Under the provisions of the VEBEA, 
because the veteran served in the Republic of Vietnam during the 
Vietnam Era, his lung cancer is considered to have been incurred 
in or aggravated by such service, even though there is no record 
of evidence of such disease during active service.  Thus, the 
Board finds that there is medical evidence to show that a 
service-connected disability (lung cancer) was the principal 
(primary) cause of his death.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1310, 5107; Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. 
§§ 3.303, 3.312.


ORDER

Service connection is granted for the cause of the veteran's 
death. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these important 
corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

